PER CURIAM.
The trial court summarily denied appellants’ motion for temporary injunction to prevent the sale of stock pledged to secure a debt. The decision was based solely on the trial court’s review of the motion; no hearing was held. The reason given for denial was that the injury alleged in the motion could be remedied by an award of damages.
Injunctive relief will not be granted routinely to prevent t e wrongful sale of stock because a value can usually be placed on the shares after they are sold. Morris v. Ricks, 573 So.2d 1029 (Fla. 2d DCA 1991). However, the appellants should not have been deprived of the opportunity to offer evidence that in their case a monetary award would be inadequate. The order denying the temporary injunction is reversed, and the case remanded for a hearing on the appellants’ motion.
DELL, POLEN and WARNER, JJ., concur.